Citation Nr: 0807603	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  However, jurisdiction was transferred to 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2005 the veteran had a hearing in front of the 
Decision Review Officer (DRO).  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his period of active service or 
within one year of his discharge from service.

2.  The veteran did not engage in combat.

3.  The veteran does not have a diagnosis of PTSD.  

4.  A psychiatric disorder to include PTSD is not 
attributable to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The purpose of the notice required under statutory section 
5103(a) "is to require that the VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see Pelegrini, supra. at 120 
(notice must be provided "before an initial unfavorable 
[adjudicative] decision on the claim").  VA's duty to 
provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield, supra. at 1333.  Therefore, 
decisional and post-decisional communications from VA to a 
claimant cannot satisfy VA's duty to notify under section 
5103(a) because those documents were not issued before a 
decision on the claim, nor were they designed to fulfill the 
intended purpose of the statutory notice requirements.  See 
Mayfield, supra. at 1333-34; Pelegrini, supra. at 120 
(Failure to comply with any of these requirements may 
constitute remandable error).  Quartuccio, supra. at 183.  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2004.  While this letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for a psychiatric disorder, and he 
has not alleged or described continuity of symptoms since 
service.  The Board finds that there is no credible evidence 
showing that the claimed psychiatric disorder to include PTSD 
was incurred in service or is related to a service connected 
disability.  Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a post-service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA examination is 
not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

Factual Background

The veteran served on active duty during Vietnam.  The 
veteran's service medical records did not reveal any 
complaints, findings or diagnoses of anxiety disorder.  
Psychiatric and neurological clinical evaluations conducted 
during service were normal.  

The veteran filed a claim for PTSD in March 2004.  In a VA 
outpatient treatment record dated in July 2002, the veteran 
was diagnosed with depression.  In a September 2002 VA 
outpatient visit, the veteran reported that he was depressed 
due to family problems.  An assessment of alcohol dependence 
was given during that visit.  In a December 2002 VA 
outpatient visit, the veteran again reported depression.  He 
was given an assessment of generalized anxiety disorder, with 
periods of depressed moods complicated by gradually 
increasing alcohol intake.  A February 2004 VA outpatient 
treatment record showed that the veteran was diagnosed with 
generalized anxiety disorder, with alcohol abuse minimized at 
that time.  

In a May 2004 questionnaire, the veteran reported that his 
PTSD was caused by receiving enemy fire, consecutive dropping 
of grenades, reloading and fueling of seawolfs, and having 
dropped canisters of chemicals while in service.  The veteran 
reported having PTSD for 30 years.  He also reported that he 
cannot stop thinking about his time in service, and that he 
experiences anxiety and startle response.  

At the veteran's April 2005 hearing before the DRO, the 
veteran indicated that he wished to maintain a claim for 
anxiety disorder.  During this hearing, the veteran testified 
that his anxiety started in service and that he had trouble 
sleeping at that time.  The veteran reported feelings of 
anger when he returned home from service.  He also reported 
that he started drinking a lot and smoking marijuana.  
According to the veteran, following an arrest for driving 
while intoxicated in 1982 he was ordered by the court to seek 
treatment for his condition.  

The veteran's mother, M.G., submitted a statement in April 
2006 maintaining that the veteran returned home from service 
depressed, angry and stressed.  She also maintained that he 
picked fights and was traumatized.  In August 2006, the 
veteran's wife, V.V., also submitted a statement on the 
veteran's behalf.  V.V. maintained that she married the 
veteran after he returned from Vietnam and that he has abused 
her physically, mentally and verbally.  V.V. submitted 
records of the veteran's criminal charges and treatment 
records to support her contention that the veteran has a 
problem.  

In November 2007, the veteran submitted a statement from 
L.M., a friend who served with him in Vietnam.  According to 
L.M., the veteran was not the same after returning from 
Vietnam.  L.M. also maintained that he and the veteran suffer 
from anxiety attacks, mood changes, and drinking problems.  
The veteran also submitted a letter dated in June 2005 from a 
physician noting the diagnosis of generalized anxiety 
disorder.  

        Legal Criteria
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

        Analysis	

The veteran has alleged that he is entitled to service 
connection for a psychiatric disorder to include PTSD.  After 
review of the record, the Board finds against the veteran's 
claim.

The Board observes that the records do not show that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The evidence indicates that the veteran has been diagnosed 
with generalized anxiety disorder and depression.  However, 
there is no competent evidence linking the veteran's current 
diagnosis with service.  The veteran's service medical 
records are devoid of any complaints or treatment for a 
psychiatric disorder.  By the veteran's own admission, he did 
not start treatment for his condition until 1982 when he was 
arrested for DWI and court ordered to get treatment.  At that 
time, the veteran had been discharged for 10 years.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, while the 
evidence of record shows that the veteran has a current 
psychiatric disability, to include anxiety disorder, there is 
no competent evidence of record that establishes a nexus, or 
link, between any currently diagnosed psychiatric disability 
and the veteran's military service.  The Board has considered 
the various statements made by the veteran, and his family 
and friends.  
However, laypersons lack the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Board again notes that the veteran's service medical records 
are devoid of any complaints or treatment for a psychiatric 
disorder and no evidence has been presented linking the 
veteran's psychiatric disorder to service.  Therefore, in 
light of the above, the Board concludes that the veteran's 
psychiatric disability was not incurred in or aggravated by 
service.  

To the extent that the veteran asserts that he has a 
psychiatric disability since service, the Board concludes 
that his assertion is unsupported by reliable evidence and is 
not credible.  Far more probative is the separation 
examination disclosing a normal psychiatric system and the 
phenomenal lack of evidence of treatment in proximity to 
separation.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran also contends that he suffers from PTSD.  In this 
regard, the Board notes that a key element to establishing 
service connection is to show that the veteran has the 
claimed disability.  This element may only be shown through 
evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Board 
notes that the veteran does not have a diagnosis of PTSD.  VA 
outpatient treatment records show a diagnosis of generalized 
anxiety disorder, alcohol abuse and depression.  However, 
treatment records fail to show a diagnosis of PTSD and the 
veteran has not submitted any evidence that shows he has 
PTSD.  At this time, there is no medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125.  Under 
these circumstances, the Board must conclude that the veteran 
has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service, and his current psychiatric 
disability.  The evidence also establishes that the veteran 
does not have PTSD.  For these reasons, the Board finds that 
the weight of the evidence is against the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
and this claim must be denied.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disorder to include post 
traumatic stress disorder (PTSD) is denied. 
. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


